DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on November 11, 2021 and August 19, 2022 has been considered by the examiner (see attached PTO-1449 form).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (U.S. Pub. No. 2007/0204310) in view of Chud (U.S. Patent No. 11,157,965).

Regarding claim 1, Hua et al. discloses a device (fig. 1 (computing device, 102)), comprising: 
a processing system including a processor (fig. 1 (processor, 108)); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (fig. 1 (system memory, 110)):
extracting metadata from video and audio feeds of media content (see paragraph 0020 and fig. 1 (124); extracting metadata of the content);
identifying events (e.g., genre), entities (e.g., objects like people, cars etc.) and statistics from the metadata (prior browsing history such as click through data) (see paragraphs 0011, 0020-0022, 0035);
determining a placement point for an advertisement within the media content in real time based on the events, entities and statistics identified (see paragraphs 0010, 0025, 0029-0030, 0036, fig. 3; automatically insert advertisements (ad-clips) at appropriate positions (insertion points) into the corresponding source video content playback stream, inserting ad-clips that are contextually relevant to a segment e.g., scene).
However, Hua et al. is silent as to measuring a completion rate for the advertisement placed at the placement point.
In an analogous art, Chud discloses measuring a completion rate for the advertisement placed at the placement point (see col. 9, lines 8-col. 10, lines 21, col. 12, lines 59-col. 13, line 27, col. 21, lines 33-62; completion rate of an advertisement).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Hua et al. with the teachings of Chud, the motivation being to determine the success or effectiveness of an advertisement. 

Regarding claim 11, claim 11 is rejected for the same reason set forth in the rejection of claim 1.

Regarding claim 17, claim 17 is rejected for the same reason set forth in the rejection of claim 1.

Regarding claims 2 and 20, Hua et al. and Chud discloses everything claimed as applied above (see claims 1 and 17).  Hua et al. discloses wherein the operations further comprise simulating future ad placements based on time points, intervals, ad length or a combination thereof (see paragraph 0012).

Regarding claim 3, Hua et al. and Chud discloses everything claimed as applied above (see claim 1).  Hua et al. discloses wherein the operations further comprise generating the metadata by analyzing the media content with a metadata extraction model (see paragraph 0036).

Regarding claim 4, Hua et al. and Chud discloses everything claimed as applied above (see claim 1).  Hua et al. discloses wherein the determining of the placement point is made by a model trained on the metadata (see paragraph 0010).  

Regarding claim 5, Hua et al. and Chud discloses everything claimed as applied above (see claim 4).  Hua et al. discloses wherein the model is restricted to genre of media content (see paragraph 0010, 0018).  

Regarding claim 6, Hua et al. and Chud discloses everything claimed as applied above (see claim 4).  Hua et al. discloses wherein historical data used to train the model is restricted by time (see paragraphs 0011, 0019).  

Regarding claim 7, Hua et al. and Chud discloses everything claimed as applied above (see claim 6).  Hua et al. discloses wherein the operations further comprise applying a differential weighting to the historical data and the metadata for training the model to smooth over gaps in the historical data and the metadata (see paragraphs 0033, 0039).  

Regarding claim 8, Hua et al. and Chud discloses everything claimed as applied above (see claim 7).  Hua et al. discloses wherein the gaps comprise missing data across time. viewer demographics, content segments, or a combination thereof (see paragraphs 0011, 0019).  

Regarding claims 9, 12 and 19, Hua et al. and Chud discloses everything claimed as applied above (see claims 1, 11 and 17).  Chud discloses wherein the operations further comprise predicting future placement points based on the completion rate measured (see col. 13, lines 1-37).  

Regarding claim 13, Hua et al. and Chud discloses everything claimed as applied above (see claim 11).  Hua et al. discloses wherein the placement choice is relative in time to a current viewing point of the audiovisual presentation (see paragraph 0003).  


Regarding claims 10 and 14, Hua et al. and Chud discloses everything claimed as applied above (see claims 7 and 11).  Hua et al. discloses wherein the processing system comprises a plurality of processors operating in a distributed computing environment (see paragraph 0014, fig. 1 (processors, 108)). 

 Regarding claim 15, Hua et al. and Chud discloses everything claimed as applied above (see claim 11).  Chud discloses wherein the operations further comprise creating a simulator model that predicts placement choices based on the completion rate measured (see col. 13, lines 1-37).  



Regarding claim 16, Hua et al. and Chud discloses everything claimed as applied above (see claim 15).  Hua et al. discloses wherein the simulator model predicts the placement choices based on intervals and ad length (see paragraph 0012).  

Regarding claim 18, Hua et al. and Chud discloses everything claimed as applied above (see claim 17).  Hua et al. discloses wherein the determining of the placement point is made by a model trained on historical metadata (see paragraphs 0010-0011).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        October 6, 2022.